

114 S1331 RS: Seasonal Forecasting Improvement Act
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 455114th CONGRESS2d SessionS. 1331[Report No. 114–248]IN THE SENATE OF THE UNITED STATESMay 13, 2015Mr. Thune (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationMay 9, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo help enhance commerce through improved seasonal forecasts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Seasonal Forecasting Improvement Act.
 2.Improving seasonal forecasts for agriculture and commerceSection 1762 of title XVII of Public Law 99–198 (15 U.S.C. 313 note) is amended— (1)in subsection (a), by striking (a) and inserting (a) Findings.—;
 (2)in subsection (b), by striking (b) and inserting (b) Policy.—; and (3)by adding at the end the following:
				
 (c)FunctionsThe Under Secretary, through the National Weather Service and other appropriate programs in the National Oceanic and Atmospheric Administration, shall—
 (1)collect and utilize information in order to make usable, reliable, and timely forecasts of seasonal temperature and precipitation;
 (2)leverage existing research and models from the academic sector to improve the forecasts under paragraph (1);
 (3)determine and provide information on how the forecasted conditions under paragraph (1) may impact—
 (A)the number and severity of droughts, tornadoes, hurricanes, floods, heatwaves, or other relevant natural disasters;
 (B)snowpack; and (C)sea ice conditions;
 (4)provide the forecasts under paragraph (1) and the information under paragraphs (1) and (3) on both national and regional levels; and
 (5)develop an Internet clearinghouse with the forecasts of seasonal temperature and precipitation and other relevant seasonal forecasts and products produced by the National Oceanic and Atmospheric Administration, other Federal and State departments and agencies, and the academic sector.
 (d)CommunicationThe Under Secretary shall provide the forecasts and the information on their impacts under subsection (c) to the public, including public and private entities engaged in planning and preparedness, including—
 (1)decisionmakers at the Federal, regional, State, tribal, and local levels of government; (2)the private sector; and
 (3)the public. (e)CooperationThe Under Secretary shall build upon existing forecasting and assessment programs and partnerships, including—
 (1)by designating research and monitoring activities related to seasonal forecasts as a priority in 1 or more Cooperative Institute solicitations;
 (2)by contributing to the interagency Earth System Prediction Capability; and (3)by consulting with the Secretary of Defense and the Secretary of Homeland Security to determine the highest priority seasonal forecast needs to enhance national security.
						(f)Forecast communication coordinators
 (1)In generalThe Under Secretary shall provide grants to States, including territories, for each State to have a forecast communication coordinator to receive and disseminate the forecasts and information under subsection (c). Applications for grants under this subsection shall be submitted in such form and manner, and contain such information, as the Under Secretary prescribes.
 (2)RequirementsFor each State that requests assistance under this subsection, the Under Secretary shall— (A)provide funds to support an individual in that State to—
 (i)serve as a liaison among the National Oceanic and Atmospheric Administration, other Federal departments and agencies, the academic sector, the State, and relevant interests within that State; and
 (ii)receive the forecasts and information under subsection (c) and disseminate the forecasts and information throughout the State, including county and tribal governments;
 (B)provide 1 grant for the purpose described in paragraph (1); and (C)require matching funds from the State, a university, a non-governmental organization, trade association, or the private sector.
 (3)LimitationEach grant under this subsection shall not exceed $100,000. (g)Cooperation from other Federal agenciesEach Federal department and agency shall cooperate as appropriate with the Under Secretary in carrying out this section.
					(h)Reports
 (1)In generalNot later than 18 months after the date of enactment of the Seasonal Forecasting Improvement Act, the Under Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report, including—
 (A)an analysis of the how information from the National Oceanic and Atmospheric Administration on seasonal forecasts, as provided under subsection (c), is utilized in public planning and preparedness;
 (B)specific plans and goals for the continued development of the seasonal forecasts and related products described in subsection (c); and
 (C)an identification of research, monitoring, observing, and forecasting requirements to meet the goals described in subparagraph (B).
 (2)ConsultationIn developing the report under paragraph (1), the Under Secretary shall consult with relevant Federal, regional, State, tribal, and local government agencies, research institutions, and the private sector.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $26,500,000 for each of fiscal years 2015 through 2020.
 (j)DefinitionsIn this section: (1)SeasonalThe term seasonal means the time range between 2 weeks and 2 years.
 (2)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere.. 3.United States Weather Research Program (a)In generalSection 108 of the Oceanic and Atmospheric Administration Authorization Act of 1992 (15 U.S.C. 313 note) is amended—
 (1)in subsection (a)— (A)in paragraph (3), by striking ; and and inserting a semicolon;
 (B)in paragraph (4), by striking the period at the end and inserting a semicolon; and (C)by inserting after paragraph (4) the following:
						
 (5)provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives an annual report, including—
 (A)a list of on-going research projects, including project goals and a point of contact for each project; and
 (B)the 5 projects related to observations, weather, or seasonal-scale forecasts within the Office of Oceanic and Atmospheric Research that are closest to operationalization, including for each project—
 (i)the potential benefit; (ii)any barrier to operationalization; and
 (iii)the plan for operationalization, including which line office will financially support the project and how much the line office intends to spend;
 (6)establish teams with staff from the Office of Oceanic and Atmospheric Research and the National Weather Service to oversee the operationalization of research products developed by the Office of Oceanic and Atmospheric Research within the National Weather Service;
 (7)develop mechanisms for the Office of Oceanic and Atmospheric Research’s research priorities to be informed by both the relevant line offices within the National Oceanic and Atmospheric Administration, the relevant user community, and the weather enterprise, including by exchanging detailees between the Office of Oceanic and Atmospheric Research and the line offices;
 (8)develop an internal mechanism to track the progress of each research project within the Office of Oceanic and Atmospheric Research and mechanisms to terminate a project that is not adequately progressing;
 (9)for extramural research funded, the Office of Oceanic and Atmospheric Research shall develop and implement a system to track whether the grant’s goals were accomplished;
 (10)provide facilities for products developed by the Office of Oceanic and Atmospheric Research to be tested in operational simulations, such as test beds; and
 (11)encourage academic collaboration with the Office of Oceanic and Atmospheric Research and the National Weather Service by facilitating visiting scholars.; and
 (2)in subsection (b), in the matter preceding paragraph (1), by striking Not later than 90 days after the date of enactment of this Act, the and inserting The. (b)Authorization of appropriationsThere is authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out section 108 of the Oceanic and Atmospheric Administration Authorization Act of 1992 (15 U.S.C. 313 note), as amended by subsection (a) of this section, $10,000,000 for each of fiscal years 2015 through 2020.
			4.National Oceanic and Atmospheric Administration satellite design and management
			(a)Short-Term management of environmental observations
 (1)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall take immediate action to manage the expense of environmental observations—
 (A)by improving the procurement practices of the Administration with respect to polar and geostationary satellites; and
 (B)by assessing the operational viability of alternate observation platforms, such as microsatellite constellations and ocean observing systems.
					(2)Procurement and acquisition of polar and geostationary satellites
					(A)Use of established competitive processes
 (i)In generalExcept as provided in clause (ii) and notwithstanding any other provision of law, the Administrator of the National Oceanic and Atmospheric Administration and the Administrator of the National Aeronautics and Space Administration shall use the process established under section 3306 of title 41, United States Code, to acquire all the polar and geostationary weather satellites for use by the National Oceanic and Atmospheric Administration in a program phase via a single procurement action.
 (ii)ApplicabilityClause (i) shall apply to procurement and acquisition occurring in program phases beginning after the date of enactment of this Act.
 (iii)Definition of program phaseIn this subparagraph, the term program phase means the planned acquisition of a series of satellites sharing a common architecture. (B)Assessment of procurement and acquisition opportunities (i)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall ensure that in procuring or acquiring polar and geostationary weather satellites that the Administrator only procures or acquires such satellites in a manner that secures the best value for each polar and geostationary program of the Administration.
 (ii)Best valueIn determining whether a procurement or acquisition secures the best value for a program, the Administrator shall consider—
 (I)integration with current ground systems for receiving, processing, and disseminating data; (II)integration of spacecraft and sensing instruments;
 (III)capacity to respond to changes in requirements and credibility of risk management; and (IV)continuity and consistency of capability.
							(3)Microsatellite constellations
 (A)In generalThe Administrator shall complete and operationalize the radio occultation program of record in effect on the day before the date of the enactment of this Act—
 (i)by deploying constellations of microsatellites in both the equatorial and polar orbits; (ii)by integrating the resulting data and research into all national operational weather forecast models; and
 (iii)by ensuring that the resulting data is free and open to all communities. (B)Annual reportsNot less frequently than once each year until the Administrator has completed and operationalized the program described in subparagraph (A) pursuant to such subparagraph, the Administrator shall submit to Congress a report on the status of the efforts of the Administrator to carry out such subparagraph.
					(4)Integration of data and research from Integrated Ocean Observing System into operational forecast
 modelsAs soon as practicable, the Administrator shall integrate data and research from the Integrated Ocean Observing System (IOOS) of the Administration into such operational forecast models as the Administrator considers appropriate.
				(5)Limitation on procurement of additional polar orbiting satellites
 (A)In generalThe Administrator may not procure any future program phase of the Joint Polar Satellite System program of record if the aggregate cost for such future program phase that would be incurred by the Administration exceeds the aggregate cost that was incurred by the Administration in procuring the Joint Polar Satellite System 1 and 2.
 (B)Adjustment for inflationIn determining aggregate costs under subparagraph (A), the Administrator may adjust the aggregate costs for inflation.
 (6)Specifications for new satellite systems determined by operational needsIn developing specifications for any satellite systems of the Administration to follow after the Joint Polar Satellite System, Geostationary Operational Environmental Satellites, and any other satellites of the Administration in effect on the day before the date of enactment of this Act, the Administrator shall ensure the specifications are determined to the extent practicable by the recommendations of the reports under subsection (b) of this section and section 6(d).
				(b)Independent study on future of National Oceanic and Atmospheric Administration satellite systems
				(1)Agreement
 (A)In generalThe Administrator shall enter into an agreement with the National Academy of Sciences to perform the services covered by this subsection.
 (B)TimingThe Administrator shall enter into the agreement described in subparagraph (A) before September 30, 2018.
					(2)Study
 (A)In generalUnder an agreement between the Administrator and the National Academy of Sciences under this subsection, the National Academy of Sciences shall conduct a study on matters concerning the future of the satellite systems of the Administration.
 (B)ElementsIn conducting the study under subparagraph (A), the National Academy of Sciences shall— (i)review the report of the Weather Commission described in section 6(d), and the 2017 update to the 2007 report by the National Research Council entitled Earth Science and Applications From Space;
 (ii)develop recommendations on how to make the satellite portfolio of the Administration more robust and cost-effective;
 (iii)assess the costs and benefits of moving toward a constellation of many small satellites, standardizing satellite bus design, relying more on the purchasing of data, or acquiring data from other sources or methods;
 (iv)identify the environmental observations that are essential to the performance of weather models, based on an assessment of Federal, academic, and private sector weather research, and the cost of obtaining the environmental data;
 (v)identify environmental observations that improve the quality of weather forecasts, but are not essential for the generation of weather models in effect on the day before the date of enactment of this Act; and
 (vi)develop recommendations on a portfolio of environmental observations that balances essential and quality-improving data, private and nonprivate sources, and space- and Earth-based instruments.
 (C)Deadline and reportIn carrying out the study under subparagraph (A), the National Academy of Sciences shall complete and transmit to the Administrator a report containing the findings of the National Academy of Sciences with respect to the study not later than 2 years after the date on which the Administrator enters into an agreement with the National Academy of Sciences under paragraph (1)(A).
 (D)Coordination of effortsIn order to avoid duplication, the National Academy of Sciences may coordinate its efforts to draft the report under subparagraph (C) with the preparation of the 2017 study entitled Earth Science and Applications from Space.
					(3)Alternate contract organization
 (A)In generalIf the Administrator is unable before the date prescribed in paragraph (1)(B) to enter into an agreement described in paragraph (1)(A) with the National Academy of Sciences on terms acceptable to the Administrator, the Administrator shall seek to enter into such an agreement with another appropriate organization that—
 (i)is not part of the Government; (ii)operates as a not-for-profit entity; and
 (iii)has expertise and objectivity comparable to that of the National Academy of Sciences. (B)TreatmentIf the Administrator enters into an agreement with another organization as described in subparagraph (A), any reference in this section to the National Academy of Sciences shall be treated as a reference to the other organization.
 (4)Authorization of appropriationsThere is authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out this subsection $1,000,000 for the period of fiscal years 2017 through 2019.
 5.Designation of Federal Coordinator for MeteorologyThe Director of the Office of Science and Technology Policy shall designate a Federal Coordinator for Meteorology.
		6.Establishment of Weather Commission
			(a)Establishment
 (1)In generalThe Federal Coordinator for Meteorology, designated under section 5, shall establish, and the Administrator of the National Oceanic and Atmospheric Administration acting through the United States Weather Research Program of the Administration shall support, a commission—
 (A)to assess the weather forecasts and forecast products provided by the National Oceanic and Atmospheric Administration; and
 (B)to provide advice to Congress on matters relating to the highest priority weather forecast needs of the community of users of the forecasts and products described in subparagraph (A).
 (2)DesignationThe commission established under paragraph (1) shall be known as the Weather Commission (in this section referred to as the Commission). (b)Membership (1)Composition (A)In generalThe Commission shall be composed of individuals selected by the Federal Coordinator from among leading experts and innovators from each relevant stakeholder group described in clauses (i) through (vii) of subparagraph (B).
 (B)NumberThe Commission shall be composed of no fewer than 14 members, including— (i)2 representatives from State emergency management agencies;
 (ii)2 representatives from State agriculture agencies; (iii)1 representative from the Native American, Alaskan Native, or Native Hawaiian community;
 (iv)2 representatives from the private aerospace industry; (v)2 representatives from the operational forecasting community;
 (vi)2 representatives from the academic community; (vii)1 representative from a professional society that focuses on meteorology;
 (viii)the chair of the Science Advisory Board of the National Oceanic and Atmospheric Administration; (ix)the chair of the National Science Board;
 (x)the Director of the Office of Science and Technology Policy, ex officio; and (xi)the Administrator of the National Oceanic and Atmospheric Administration, ex officio.
 (2)Co-chairThe Director of the Office of Science and Technology Policy and the Administrator of the National Oceanic and Atmospheric Administration shall serve as co-chairs of the Commission.
 (c)DutiesThe duties of the Commission are as follows: (1)To assess the weather forecasts and forecast products of the Administration as described in subsection (a).
 (2)To provide advice to Congress as described in subsection (a).
 (3)To obtain public comment on the weather forecasts and products of the Administration that the Administrator determines are the highest priority for users of such forecasts and products.
				(d)Report
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Commission shall submit to Congress and make available to the public on an Internet website a report on matters relating to the activities of the Commission.
 (2)ContentsThe report submitted under paragraph (1) shall include the following:
 (A)The findings of the Commission with respect to the review conducted under paragraph (3) of subsection (c).
 (B)The findings of the Commission with respect to the public comments obtained under paragraph (4) of such subsection.
 (C)The recommendations developed under paragraph (5) of such subsection. (e)Exemption from FACAThe Commission shall not be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.).
 (f)TerminationThe Commission shall terminate on the date that is 4 years after the date of enactment of this Act.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out this section $1,000,000 for the period of fiscal years 2015 through 2019.
	
 1.Short titleThis Act may be cited as the Seasonal Forecasting Improvement Act.
 2.Improving seasonal forecasts for agriculture and commerceSection 1762 of title XVII of Public Law 99–198 (15 U.S.C. 313 note) is amended— (1)in subsection (a), by striking (a) and inserting (a) Findings.—;
 (2)in subsection (b), by striking (b) and inserting (b) Policy.—; and (3)by adding at the end the following:
				
 (c)FunctionsThe Under Secretary, through the National Weather Service and other appropriate programs in the National Oceanic and Atmospheric Administration, shall—
 (1)collect and utilize information in order to make usable, reliable, and timely forecasts of seasonal temperature and precipitation;
 (2)leverage existing research and models from the academic sector to improve the forecasts under paragraph (1);
 (3)determine and provide information on how the forecasted conditions under paragraph (1) may impact—
 (A)the number and severity of droughts, fires, tornadoes, hurricanes, floods, heatwaves, coastal inundation, winter storms, high impact weather, or other relevant natural disasters;
 (B)snowpack; and (C)sea ice conditions;
 (4)provide the forecasts under paragraph (1) and the information under paragraphs (1) and (3) on both national and regional levels; and
 (5)develop an Internet clearinghouse with the forecasts of seasonal temperature and precipitation and other relevant seasonal forecasts and products produced by the National Oceanic and Atmospheric Administration, other Federal and State departments and agencies, and the academic sector.
 (d)CommunicationThe Under Secretary shall provide the forecasts and the information on their impacts under subsection (c) to the public, including public and private entities engaged in planning and preparedness, including—
 (1)decisionmakers at the Federal, regional, State, tribal, and local levels of government; (2)the private sector; and
 (3)the public. (e)CooperationThe Under Secretary shall build upon existing forecasting and assessment programs and partnerships, including—
 (1)by designating research and monitoring activities related to seasonal forecasts as a priority in 1 or more Cooperative Institute solicitations;
 (2)by contributing to the interagency Earth System Prediction Capability; and (3)by consulting with the Secretary of Defense and the Secretary of Homeland Security to determine the highest priority seasonal forecast needs to enhance national security.
						(f)Forecast communication coordinators
 (1)In generalThe Under Secretary shall provide grants to States, including territories, for each State to have a forecast communication coordinator to receive and disseminate the forecasts and information under subsection (c). Applications for grants under this subsection shall be submitted in such form and manner, and contain such information, as the Under Secretary prescribes.
 (2)RequirementsFor each State that requests assistance under this subsection, the Under Secretary shall— (A)provide funds to support an individual in that State to—
 (i)serve as a liaison among the National Oceanic and Atmospheric Administration, other Federal departments and agencies, the academic sector, the State, and relevant interests within that State; and
 (ii)receive the forecasts and information under subsection (c) and disseminate the forecasts and information throughout the State, including county and tribal governments;
 (B)provide 1 grant for the purpose described in paragraph (1); and (C)require matching funds from the State, a university, a non-governmental organization, trade association, or the private sector.
 (3)LimitationEach grant under this subsection shall not exceed $100,000. (g)Cooperation from other Federal agenciesEach Federal department and agency shall cooperate as appropriate with the Under Secretary in carrying out this section.
					(h)Reports
 (1)In generalNot later than 18 months after the date of enactment of the Seasonal Forecasting Improvement Act, the Under Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report, including—
 (A)an analysis of the how information from the National Oceanic and Atmospheric Administration on seasonal forecasts, as provided under subsection (c), is utilized in public planning and preparedness;
 (B)specific plans and goals for the continued development of the seasonal forecasts and related products described in subsection (c); and
 (C)an identification of research, monitoring, observing, and forecasting requirements to meet the goals described in subparagraph (B).
 (2)ConsultationIn developing the report under paragraph (1), the Under Secretary shall consult with relevant Federal, regional, State, tribal, and local government agencies, research institutions, and the private sector.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $26,500,000 for each of fiscal years 2015 through 2020.
 (j)DefinitionsIn this section: (1)SeasonalThe term seasonal means the time range between 2 weeks and 2 years.
 (2)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere.. 3.United States Weather Research Program (a)In generalSection 108 of the Oceanic and Atmospheric Administration Authorization Act of 1992 (15 U.S.C. 313 note) is amended—
 (1)in subsection (a)— (A)in paragraph (3), by striking ; and and inserting a semicolon;
 (B)in paragraph (4), by striking the period at the end and inserting a semicolon; and (C)by inserting after paragraph (4) the following:
						
 (5)provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives an annual report, including—
 (A)a list of on-going research projects, including project goals and a point of contact for each project; and
 (B)the 5 projects related to observations, weather, or seasonal-scale forecasts within the Office of Oceanic and Atmospheric Research that are closest to operationalization, including for each project—
 (i)the potential benefit; (ii)any barrier to operationalization; and
 (iii)the plan for operationalization, including which line office will financially support the project and how much the line office intends to spend;
 (6)establish teams with staff from the Office of Oceanic and Atmospheric Research and the National Weather Service to oversee the operationalization of research products developed by the Office of Oceanic and Atmospheric Research within the National Weather Service;
 (7)develop mechanisms for the Office of Oceanic and Atmospheric Research’s research priorities to be informed by both the relevant line offices within the National Oceanic and Atmospheric Administration, the relevant user community, and the weather enterprise, including by exchanging detailees between the Office of Oceanic and Atmospheric Research and the line offices;
 (8)develop an internal mechanism to track the progress of each research project within the Office of Oceanic and Atmospheric Research and mechanisms to terminate a project that is not adequately progressing;
 (9)for extramural research funded, the Office of Oceanic and Atmospheric Research shall develop and implement a system to track whether the grant’s goals were accomplished;
 (10)provide facilities for products developed by the Office of Oceanic and Atmospheric Research to be tested in operational simulations, such as test beds; and
 (11)encourage academic collaboration with the Office of Oceanic and Atmospheric Research and the National Weather Service by facilitating visiting scholars.; and
 (2)in subsection (b), in the matter preceding paragraph (1), by striking Not later than 90 days after the date of enactment of this Act, the and inserting The. (b)Authorization of appropriationsThere is authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out section 108 of the Oceanic and Atmospheric Administration Authorization Act of 1992 (15 U.S.C. 313 note), as amended by subsection (a) of this section, $10,000,000 for each of fiscal years 2015 through 2020.
			4.National Oceanic and Atmospheric Administration satellite design and management
			(a)Short-Term management of environmental observations
 (1)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall take immediate action to manage the expense of environmental observations—
 (A)by improving the procurement practices of the Administration with respect to polar and geostationary satellites; and
 (B)by assessing the operational viability of alternate observation platforms, such as microsatellite constellations and ocean observing systems.
					(2)Procurement and acquisition of polar and geostationary satellites
					(A)Use of established competitive processes
 (i)In generalExcept as provided in clause (ii) and notwithstanding any other provision of law, the Administrator of the National Oceanic and Atmospheric Administration and the Administrator of the National Aeronautics and Space Administration may—
 (I)acquire all the polar weather satellites for use by the National Oceanic and Atmospheric Administration in a program phase via a single procurement action; and
 (II)acquire all the geostationary weather satellites for use by the National Oceanic and Atmospheric Administration in a program phase via a single procurement action.
 (ii)ApplicabilityClause (i) shall apply to procurement and acquisition occurring in program phases beginning after the date of enactment of this Act.
 (iii)Definition of program phaseIn this subparagraph, the term program phase means the planned acquisition of a series of satellites sharing a common architecture. (B)Assessment of procurement and acquisition opportunities (i)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall ensure that in procuring or acquiring polar and geostationary weather satellites that the Administrator only procures or acquires such satellites in a manner that secures the best value for each polar and geostationary program of the Administration.
 (ii)Best valueIn determining whether a procurement or acquisition secures the best value for a program, the Administrator shall consider—
 (I)integration with current ground systems for receiving, processing, and disseminating data; (II)integration of spacecraft and sensing instruments;
 (III)capacity to respond to changes in requirements and credibility of risk management; and (IV)continuity and consistency of capability.
							(3)Microsatellite constellations
 (A)In generalThe Administrator shall complete and operationalize the radio occultation program of record in effect on the day before the date of the enactment of this Act—
 (i)by deploying constellations of microsatellites in both the equatorial and polar orbits; (ii)by integrating the resulting data and research into all national operational weather forecast models; and
 (iii)by ensuring that the resulting data is free and open to all communities. (B)Annual reportsNot less frequently than once each year until the Administrator has completed and operationalized the program described in subparagraph (A) pursuant to such subparagraph, the Administrator shall submit to Congress a report on the status of the efforts of the Administrator to carry out such subparagraph.
 (4)Integration of ocean and coastal data from the integrated ocean observing systemIn the National Weather Service Regions where the Administrator determines that ocean and coastal data would improve forecasts, the Administrator, in consultation with the National Weather Service and Office of Oceanic and Atmospheric Research, shall—
 (A)integrate additional coastal and ocean observations, and other data and research, from the Integrated Ocean Observing System of the Administration (referred to in this section as IOOS) into regional weather forecasts to improve weather forecasts and forecasting decision support systems; and
 (B)support the development of real time data sharing products and forecast products in collaboration with the IOOS regional associations, including contributions from the private sector, academia, and research institutions to ensure timely and accurate use of ocean and coastal data in regional forecasts.
 (5)Existing monitoring and observation infrastructureThe Administrator shall identify degradation of existing monitoring and observation infrastructure that could lead to a reduction in forecast quality.
 (6)Specifications for new satellite systems determined by operational needsIn developing specifications for any satellite systems of the Administration to follow after the Joint Polar Satellite System, Geostationary Operational Environmental Satellites, and any other satellites of the Administration in effect on the day before the date of enactment of this Act, the Administrator shall ensure the specifications are determined to the extent practicable by the recommendations of the reports under subsection (b) of this section and section 6(d).
				(b)Independent study on future of National Oceanic and Atmospheric Administration satellite systems
				(1)Agreement
 (A)In generalThe Administrator shall enter into an agreement with the National Academy of Sciences to perform the services covered by this subsection.
 (B)TimingThe Administrator shall enter into the agreement described in subparagraph (A) before September 30, 2018.
					(2)Study
 (A)In generalUnder an agreement between the Administrator and the National Academy of Sciences under this subsection, the National Academy of Sciences shall conduct a study on matters concerning the future of the satellite systems of the Administration.
 (B)ElementsIn conducting the study under subparagraph (A), the National Academy of Sciences shall— (i)review the report of the Weather Commission described in section 6(d), and the 2017 update to the 2007 report by the National Research Council entitled Earth Science and Applications From Space;
 (ii)develop recommendations on how to make the satellite portfolio of the Administration more robust and cost-effective;
 (iii)assess the costs and benefits of moving toward a constellation of many small satellites, standardizing satellite bus design, relying more on the purchasing of data, or acquiring data from other sources or methods;
 (iv)identify the environmental observations that are essential to the performance of weather models, based on an assessment of Federal, academic, and private sector weather research, and the cost of obtaining the environmental data;
 (v)identify environmental observations that improve the quality of weather forecasts, but are not essential for the generation of weather models in effect on the day before the date of enactment of this Act; and
 (vi)develop recommendations on a portfolio of environmental observations that balances essential and quality-improving data, private and nonprivate sources, and space- and Earth-based instruments.
 (C)Deadline and reportIn carrying out the study under subparagraph (A), the National Academy of Sciences shall complete and transmit to the Administrator a report containing the findings of the National Academy of Sciences with respect to the study not later than 2 years after the date on which the Administrator enters into an agreement with the National Academy of Sciences under paragraph (1)(A).
 (D)Coordination of effortsIn order to avoid duplication, the National Academy of Sciences may coordinate its efforts to draft the report under subparagraph (C) with the preparation of the 2017 study entitled Earth Science and Applications from Space.
					(3)Alternate contract organization
 (A)In generalIf the Administrator is unable before the date prescribed in paragraph (1)(B) to enter into an agreement described in paragraph (1)(A) with the National Academy of Sciences on terms acceptable to the Administrator, the Administrator shall seek to enter into such an agreement with another appropriate organization that—
 (i)is not part of the Government; (ii)operates as a not-for-profit entity; and
 (iii)has expertise and objectivity comparable to that of the National Academy of Sciences. (B)TreatmentIf the Administrator enters into an agreement with another organization as described in subparagraph (A), any reference in this section to the National Academy of Sciences shall be treated as a reference to the other organization.
 (4)Authorization of appropriationsThere is authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out this subsection $1,000,000 for the period of fiscal years 2017 through 2019.
 5.Designation of Federal Coordinator for MeteorologyThe Director of the Office of Science and Technology Policy shall designate a Federal Coordinator for Meteorology.
		6.Establishment of the Weather Commission
			(a)Establishment
 (1)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall establish and support a commission—
 (A)to assess the weather forecasts and forecast products provided by the National Oceanic and Atmospheric Administration; and
 (B)to provide advice to the Federal Government, including Congress, on matters relating to the highest priority weather forecast needs of the community of users of the forecasts and products described in subparagraph (A).
 (2)DesignationThe commission established under paragraph (1) shall be known as the Weather Commission. (3)Interaction with Federal agencies and departments (A)Securing informationIn carrying out its functions under this section, the Weather Commission may secure directly from any Federal agency or department any information it considers necessary to carry out its functions under this Act.
 (B)CooperationEach such agency or department is authorized to cooperate with the Weather Commission and, to the extent otherwise permitted by law, to furnish such information (other than information described in section 552(b)(1)(A) of title 5, United States Code) to the Weather Commission, upon the request of the Weather Commission.
					(b)Membership
				(1)Composition
 (A)In generalThe Weather Commission shall be composed of individuals appointed by the Administrator of the National Oceanic and Atmospheric Administration from among leading experts and innovators from each relevant stakeholder group described in clauses (i) through (vii) of subparagraph (B).
 (B)NumberThe Weather Commission shall be composed of no fewer than 14 members, including— (i)2 representatives from State or local emergency management agencies;
 (ii)2 representatives from State agriculture agencies; (iii)1 representative of Native Americans, including Indians, as the term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b) (including Alaska Natives within the meaning of that term), and Native Hawaiians (as defined in section 7207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517));
 (iv)2 representatives from the private aerospace industry; (v)2 representatives from the operational forecasting community;
 (vi)2 representatives from the academic community; and (vii)1 representative from a professional society that focuses on meteorology.
 (2)ChairThe Weather Commission shall select a chairperson from among its members. (c)DutiesThe duties of the Weather Commission are as follows:
 (1)To assess the weather forecasts and forecast products of the Administration as described in subsection (a)(1).
 (2)To provide advice to the Federal government, including Congress, as described in subsection (a)(1). (3)To obtain public comment on the weather forecasts and products of the Administration that the Administrator determines are the highest priority for users of such forecasts and products.
				(d)Report
 (1)In generalNot later than 2 years after the date of the enactment of this Act, the Weather Commission shall submit to Congress and make available to the public on an Internet website a report on matters relating to the activities of the Weather Commission.
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)The findings of the Weather Commission with respect to the assessment conducted under paragraph (1) of subsection (c).
 (B)The findings of the Weather Commission with respect to the public comments obtained under paragraph (3) of such subsection
 (C)Such recommendations as the Weather Commission may have for legislative or administrative action. (e)Exemption from FACAThe Weather Commission shall not be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.).
 (f)TerminationThe Weather Commission shall terminate on the date that is 4 years after the date of enactment of this Act.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $1,000,000 for the period of fiscal years 2015 through 2019.
			7.Weather impacts to communities and infrastructure
 (a)ReviewThe National Weather Service shall review existing research, products, and services that meet the specific needs of the urban environment, given its unique physical characteristics and forecasting challenges. The review should include research, products, and services with the potential to improve modeling and forecasting capabilities, by taking into account factors including varying building heights, impermeable surfaces, such as paved roads and parking lots, lack of tree canopy, traffic pollution, and inter-building wind effects.
 (b)ReportUpon completion of the review under subsection (a), the Under Secretary of Commerce for Oceans and Atmosphere shall submit to Congress a report, based on the review, public comment, and recent publications by the National Academy of Sciences, with a plan for how any unmet research, modeling, and forecasting needs can be addressed and improved for high density populations center end users.
			8.Department of Defense weather forecasting activities
 Not later than 60 days after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report analyzing the impacts of the proposed Air Force divestiture in the United States Weather Research and Forecasting Model, including—
 (a)the impact on— (1)the United States weather forecasting capabilities;
 (2)the accuracy of civilian regional forecasts; (3)the civilian readiness for traditional weather and extreme weather events in the United States; and
 (4)the research necessary to develop the United States Weather Research and Forecasting Model; and
 (b)such other analysis relating to the divestiture as the Administrator considers appropriate. 9.National Weather Service; operations and workforce analysis The Administrator of the National Oceanic and Atmospheric Administration shall contract or continue to partner with an external organization to conduct a baseline analysis of the National Weather Service operations and workforce.
		10.Water resources
			(a)National Water Center
 (1)EstablishmentThe Administrator of the National Oceanic and Atmospheric Administration shall maintain a National Water Center.
 (2)FunctionsThe National Water Center may— (A)facilitate collaboration across Federal and State departments and agencies, academia, and the private sector to improve understanding of water resources;
 (B)make recommendations to water resource managers; (C)make recommendations to improve water resource forecasts; and
 (D)facilitate the transition of water research into applications. (b)Total water predictionThe Under Secretary of Commerce for Oceans and Atmosphere, through the National Water Center, shall—
 (1)initiate research and development activities to develop operational water resource prediction products;
 (2)collaborate with, and provide decision-support regarding total water prediction to, other relevant Federal and State agencies, including—
 (A)Army Corps of Engineers; (B)United States Geological Survey;
 (C)Federal Emergency Management Agency; (D)National Science Foundation;
 (E)Environmental Protection Agency; (F)State water resource agencies; and
 (G)State emergency management agencies; and (3)in carrying out the responsibilities described in paragraphs (1) and (2), develop capabilities necessary for total water predictive capacity, including observations, modeling, data management, supercomputing, social science, and communications.
				(c)Report
 (1)In generalNot later than 3 years after the date of enactment of this Act, the National Water Center shall submit to the Assistant Secretary of the Army for Civil Works a report on total water predictive capabilities and products.
 (2)ContentsThe report may include recommendations to improve engineering, design, operations, and management of civil works projects, including the Central and Southern Florida Project and any project in the Apalachicola-Chattahoochee-Flint River System, to optimize water management, including the implications of total water predictive products for—
 (A)environmental protection and restoration, including restoration of water quality, water flows, fish and other aquatic species;
 (B)reduced flood risk; and (C)improved recreation.
					11.Hurricane forecast improvement project
 (a)In generalThe Administrator of the National Oceanic and Atmospheric Administration, in collaboration with the American weather industry and such academic entities as the Administrator considers appropriate, shall maintain a project to improve hurricane forecasting.
 (b)GoalThe goal of the project maintained under subsection (a) shall be to develop and extend accurate hurricane forecasts and warnings in order to reduce loss of life, injury, and damage to the economy, with a focus on—
 (1)improving the prediction of rapid intensification and track of hurricanes; (2)improving the forecast and communication of storm surges from hurricanes; and
 (3)incorporating risk communication research to create more effective watch and warning products. (c)Project planNot later than 1 year after the date of enactment of this Act, the Administrator, acting through the Director of the National Weather Service and in consultation with the Assistant Administrator for Oceanic and Atmospheric Research and the Assistant Administrator for the National Ocean Service, shall develop a plan for the project maintained under subsection (a) that details the specific research, development, and technology transfer activities, as well as corresponding resources and timelines, necessary to achieve the goal set forth in subsection (b).May 9, 2016Reported with an amendment